DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3rd, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed October 3rd, 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on page 6 that none of Viswanathan, Stewart and their combination discloses or suggests a predefined pattern of ablating with EPs that are spatially interleaved and sequentially span the ring shaped configuration as required by claim 1, as amended, the Examiner respectfully disagrees on the following grounds that Stewart still discloses a predefined pattern of ablating with EPs that are spatially interleaved and sequentially span the ring shaped configuration, as detailed in the updated rejection for claims 1 and 9, below. 
Regarding Applicant’s arguments on page 7 that in Stewart, each ablation pattern is either all odd-numbered electrode or all even-numbered electrodes, and as such the pattern does not both spatially overlap and sequentially span the ring-shaped configuration as required by claim 1, the Examiner respectfully disagrees on the grounds that the claim does not recite that the sequence comprises a different electrode pair for the third/each sequential pair activated nor does it specify the number of time slots (e.g. more than two, etc.). Stewart at Col. 9, lines 1-11: “If electrodes 18 are too close together, energy may arc from one electrode to the other, but if electrodes 18 are too far apart, the ablation pattern may have gaps and the operator may have to reposition the device to create a contiguous lesion or may have to use higher voltages. So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa. This may result in a contiguous lesion without the need to move the catheter and may provide optimal electrode spacing for sensing and pulsed field energy delivery” such that the contiguous lesion creates a spatially overlapping treatment pattern utilizing electrodes that sequentially span the ring-shaped configuration. While Stewart does comprise a first and second delivery pattern, two patterns are enough to be considered a sequence and the claim does not limit the specifics of the pattern/time slots. Additionally, the claim does not specify that the electrode pair is a singular electrode pair selected from the multiple/even/odd electrodes. 
Regarding Applicant’s arguments on pages 7-8 that each delivery as disclosed by Stewart is applied over a different cycle of the heartbeat and therefore would not be part of a same sequence, the Examiner respectfully disagrees on the grounds that Stewart discloses “For example, the pulsed field energy may be spread to encompass a wider span of time by increasing the time delay between each pulse, such that the entire train of pulses fills the desired portion of time during the cardiac cycle in which it is deemed safe for delivery (such as the ST segment) or a much longer duration of more widely spaced pulses that encompass an entire cardiac cycle” in Col. 12, lines 20-26 such that the pulses may applied over the same heartbeat. Additionally, the duration of the time slots being about 5 milliseconds is not claimed such that any pattern of energy delivery over a heartbeat would meet the claims’ limitations. 
Regarding Applicant’s arguments on page 8 that none of Viswanathan, Stewart and their combination discloses a predefined pattern with a set of time slots that have a same duration and with at least one time slot that is empty, the Examiner finds this partially persuasive as it is unclear within Viswanathan whether all possible pulse sequences comprise different parameters or if they could comprise the same parameters, as described in [0090]: “the next waveform packet 633 is delivered over the j electrode sets in succession over the entire electrode sequence with the same waveform parameters” such that the same waveform parameters could include the same duration of the waveform/time slot. Additionally, the location of the empty time slot in the pattern (beginning/end or somewhere in the middle) is not specified, such that the short amount of time after treatment is completed could be considered the empty time slot. Therefore, it is persuasive only in that Viswanathan does not explicitly disclose this limitation, however, other prior art of record contains time slots or other energy deliveries that comprise the same durations. 
Therefore, these arguments are not persuasive and the Examiner maintains that Viswanathan in view of Stewart discloses both the original and amended claim limitations and the rejections for claims 1-20 have been updated, below, and rejections for new claims 19-22 have been added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8-13, 16-19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (U.S. Pub. No. 2019/0336207, cited in IDS), herein referred to as “Viswanathan” in view of Stewart et al. (U.S. 10271893, cited in IDS), herein referred to as “Stewart”.
Regarding claim 1, Viswanathan discloses a method for applying bipolar ablation pulses ([0004]: methods for ablating tissue through irreversible electroporation; bipolar/biphasic pulses shown in Fig. 5), the method comprising: 
positioning multiple electrodes of a catheter in contact with a tissue of an organ ([0086]: ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins, and one electrode can be chosen as anode and another electrode can be chosen as cathode), wherein the multiple electrodes (electrodes 603-606 & 609-612) are arranged in a ring-shaped configuration ([0086]: FIG. 6 illustrates an example circular catheter configuration); and 
ablating the tissue using the multiple electrodes in accordance with a predefined pattern comprising a periodic set of time slots (Fig. 6; [0086]: diametrically opposite electrode pairs (e.g., electrodes 603 and 609, electrodes 604 and 610, electrodes 605 and 611, and electrodes 606 and 612) are activatable as anode-cathode sets. Any of the pulse waveforms disclosed can be progressively or sequentially applied over a sequence of such electrode sets; [0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; where application of one waveform is a time slot), wherein each of the time slots defines (i) an electrode-pair (EP) ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), (ii) a waveform of one or more bipolar ablation pulses (BAPs) applied to the tissue by the EP ([0086]: a voltage waveform with a hierarchical structure described herein is applied across these electrodes (603 & 609)), and (iii) a duration of the each of the time slots ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the duration is the duration of the waveform) wherein the time slots are applied sequentially ([0086]: Any of the pulse waveforms disclosed can be progressively or sequentially applied over a sequence of such electrode sets), and wherein the predefined pattern further comprises at least one time slot that is empty ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat; where the skipped set is the empty time slot).
But Viswanathan fails to disclose wherein the EPs are spatially interleaved and sequentially span the ring-shaped configuration, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots. 
However, Stewart discloses a method for applying bipolar ablation pulses (Abstract: method for producing lesions for the treatment of cardiac arrhythmias in a non-thermal manner) wherein the EP are spatially interleaved and sequentially span the ring-shaped configuration, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots (Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-9: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa. This may result in a contiguous lesion; where the even odd pairing sequence results in spatial interleaving that sequentially spans the ring-shaped configuration and creating a contiguous lesion is the generation of spatially overlapping fields and a first and second delivery are time slots). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrode interleaving of Viswanathan to that of Stewart for the purpose of producing a contiguous lesion without the need to move the catheter and may provide optimal electrode spacing for sensing and pulsed field energy delivery (Col. 9, lines 9-11). 
Regarding claim 2, Viswanathan in view of Stewart discloses wherein a first electrode is positioned between second and third electrodes of a second EP, wherein each of the second and third electrodes are contiguous to the first electrode (Stewart: Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-8: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa; see Fig. 2; for exemplary purposes: a first electrode (e2) is positioned between second (e1) and third (e3) electrodes of a second EP). 
Regarding claim 3, Viswanathan discloses wherein each of the time slots comprises a time gap scheduled before or after the one or more BAPs ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the gap is any time outside of the refractory period and is therefore before & after each refractory period/time slot).
Regarding claim 4, Viswanathan discloses wherein the BAPs comprise irreversible electroporation (IRE) BAPs ([0046]: Pulsed waveforms for electroporation energy delivery as disclosed herein can enhance the safety, efficiency and effectiveness of the energy delivery by reducing the electric field threshold associated with irreversible electroporation).
Regarding claim 5, Viswanathan in view of Stewart discloses wherein the EPs of each of the time slots have a same inter-electrode distance (Stewart: Col. 9, line 64-67 & Col. 10, line 1: The pulsed field energy was delivered using a delivery device having a substantially circular electrode array 48 (such as the device shown in FIG. 2) having nine cylindrical, 3.0 mm-long delivery electrodes 18 spaced approximately 3.75 mm apart on the array 48; wherein the timeslots are still those of Viswanathan). 
Regarding claim 8, Viswanathan discloses wherein positioning the catheter comprises positioning a lasso catheter ([0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins … FIG. 6 illustrates an example circular catheter configuration).
Regarding claim 9, Viswanathan discloses a system for applying bipolar ablation pulses ([0004]: system for ablating tissue through irreversible electroporation; bipolar/biphasic pulses shown in Fig. 5), comprising: 
a catheter comprising multiple electrodes, which are configured to make contact with a tissue of an organ ([0004]: an ablation device including a plurality of electrodes configured to generate an electric field for ablating tissue in a subject; [0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins, and one electrode can be chosen as anode and another electrode can be chosen as cathode), wherein the multiple electrodes (electrodes 603-606 & 609-612) are arranged in a ring-shaped configuration ([0086]: FIG. 6 illustrates an example circular catheter configuration); 
a pulse generator, which is configured to generate one or more bipolar ablation pulses (BAPs) ([0004]: A pulse waveform generator may be couplable to the ablation device and configured to deliver voltage pulses to the ablation device in the form of a pulsed waveform; [0008]: In some embodiments, each pulse of each first set of pulses includes biphasic pulses); and 
a processor, which is configured to generate instructions to the pulse generator for ablating the tissue using the multiple electrodes in accordance with a predefined pattern comprising a periodic set of time slots that are applied to the tissue sequentially ([0095]: The memory and/or the database can store instructions to cause the generator/controller 202 to execute modules, processes and/or functions associated with the system 200, such as pulsed waveform generation and/or cardiac pacing; [0006]: the pulse waveform generator may be further configured to deliver the voltage pulses to a plurality of electrode sets of the ablation device with voltage pulses delivered to a first electrode set being offset by a period of time from voltage pulses delivered to a second electrode set; [0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; where the pulse generator is also a processor and where application of one waveform is a time slot), wherein each of the time slots defines (i) an electrode-pair (EP) selected from the multiple electrodes ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), (ii) a waveform of the one or more BAPs applied to the tissue by the EP ([0086]: a voltage waveform with a hierarchical structure described herein is applied across these electrodes (603 & 609)), and (iii) a duration of the time slot ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the duration is the duration of the waveform), and wherein the predefined pattern further comprises at least one time slot that is empty ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat; where the skipped set is the empty time slot).  
But Viswanathan fails to disclose wherein the EPs are spatially interleaved and sequentially span the ring-shaped configuration, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots. 
However, Stewart discloses a method for applying bipolar ablation pulses (Abstract: method for producing lesions for the treatment of cardiac arrhythmias in a non-thermal manner) wherein the EP are spatially interleaved and sequentially span the ring-shaped configuration, and wherein the spatial interleaving is configured to generate spatially overlapping fields in the tissue over the set of time slots (Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-9: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa. This may result in a contiguous lesion; where the even odd pairing sequence results in spatial interleaving that sequentially spans the ring-shaped configuration and creating a contiguous lesion is the generation of spatially overlapping fields and a first and second delivery are time slots). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the electrode interleaving of Viswanathan to that of Stewart for the purpose of producing a contiguous lesion without the need to move the catheter and may provide optimal electrode spacing for sensing and pulsed field energy delivery (Col. 9, lines 9-11). 
Regarding claim 10, Viswanathan in view of Stewart discloses wherein a first electrode of a first EP is positioned between second and third electrodes of a second EP, wherein each of the second and third electrodes are contiguous to the first electrode (Stewart: Col. 8, lines 54-61: Energy flow from electrodes 18 on a single delivery device may be configured to flow between every other electrode (for example, between even-numbered electrodes e2, e4, e6, e8 or between odd-numbered electrodes e1, e3, e5, e7 as shown in FIG. 2; Col. 9, lines 5-8: So, energy may be delivered between odd-numbered electrodes in a first delivery and may be delivered between even-numbered electrodes in a second delivery, or vice versa; see Fig. 2; for exemplary purposes: a first electrode (e2) is positioned between second (e1) and third (e3) electrodes of a second EP). 
Regarding claim 11, Viswanathan discloses wherein each of the time slots comprises a time gap scheduled before or after the one or more BAPs ([0087]: the ablation pulse waveforms described herein are applied during the refractory period of the cardiac cycle; see Fig. 7; where the gap is any time outside of the refractory period and is therefore before & after each refractory period/time slot).
Regarding claim 12, Viswanathan discloses wherein the BAPs comprise irreversible electroporation (IRE) BAPs ([0046]: Pulsed waveforms for electroporation energy delivery as disclosed herein can enhance the safety, efficiency and effectiveness of the energy delivery by reducing the electric field threshold associated with irreversible electroporation).  
Regarding claim 13, Viswanathan in view of Stewart discloses wherein the EPs of each of the time slots have a same inter-electrode distance (Stewart: Col. 9, line 64-67 & Col. 10, line 1: The pulsed field energy was delivered using a delivery device having a substantially circular electrode array 48 (such as the device shown in FIG. 2) having nine cylindrical, 3.0 mm-long delivery electrodes 18 spaced approximately 3.75 mm apart on the array 48; wherein the timeslots are still those of Viswanathan).  
Regarding claim 16, Viswanathan discloses wherein the catheter comprises a lasso catheter ([0086]: in instances where the ablation catheter is an epicardially placed ablation catheter, the catheter can be wrapped around the pulmonary veins … FIG. 6 illustrates an example circular catheter configuration).
Regarding claim 17, Viswanathan discusses endocardial placement for the catheter ([0051]: in alternate embodiments the ablation catheter can be additionally or alternatively useful for endocardial placement) but fails to explicitly disclose wherein the predefined pattern is configured for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall.
However, Stewart discloses wherein the predefined pattern is configured for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall (see steps 76 & 78 in Fig. 6; Col. 2, lines 27-28: The cardiac cycle timing may be determined using body surface electrocardiograms or intracardiac electrograms; Col. 12, lines 61-63: the method shown in FIG. 6, the fourth step 76 includes evaluating electrode tissue contact; Col. 13, lines 2-62, but specifically: (m) the location of each of the one or more delivery electrodes in real time, based on electric potential measurements to determine the 3D position in the heart). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheter positioning of Viswanathan to that of Stewart for the purposes of mitigating the problems associated with poor electrode contact due to cardiac motion (Stewart: Col. 1, lines 54-62). 
Regarding claim 18, Viswanathan discusses endocardial placement for the catheter ([0051]: in alternate embodiments the ablation catheter can be additionally or alternatively useful for endocardial placement) but fails to explicitly disclose wherein the catheter is configured for intracardiac ablation and wherein the processor is configured for generating instructions for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall.
However, Stewart discloses wherein the catheter is configured for intracardiac ablation (Col. 8, lines 46-48: the system 10 may alternatively include a first and second energy delivery device that are similar to the device 12 shown in FIG. 2; Col. 15, lines 47-48: the first delivery device 12A may be a multi-electrode intracardiac catheter) and wherein the processor is configured for generating instructions for ablating intracardiacally based on positioning the multiple electrodes of the catheter in contact with the endocardium wall (see steps 76 & 78 in Fig. 6; Col. 7, lines 38-42: The control unit 14 may further be programmed to receive and process data (for example, electric potential measurements and/or electromagnetic navigation measurements), and determine a 3D position of the device 12 within the heart; Col. 2, lines 27-28: The cardiac cycle timing may be determined using body surface electrocardiograms or intracardiac electrograms; Col. 12, lines 61-63: the method shown in FIG. 6, the fourth step 76 includes evaluating electrode tissue contact; Col. 13, lines 2-62, but specifically: (m) the location of each of the one or more delivery electrodes in real time, based on electric potential measurements to determine the 3D position in the heart). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the catheter positioning of Viswanathan to that of Stewart for the purposes of mitigating the problems associated with poor electrode contact due to cardiac motion (Stewart: Col. 1, lines 54-62). 
Regarding claim 19, Viswanathan discloses wherein the ablation in accordance with the predefined pattern is applied over a same heartbeat ([0086]: one or more of the waveforms applied across electrode pairs is applied during the refractory period of a cardiac cycle; where more than one waveforms applied during the refractory period constitutes a pattern applied over the same heartbeat/refractory period).  
Regarding claim 21, Viswanathan discloses wherein the ablation in accordance with the predefined pattern is applied over a same heartbeat ([0086]: one or more of the waveforms applied across electrode pairs is applied during the refractory period of a cardiac cycle; where more than one waveforms applied during the refractory period constitutes a pattern applied over the same heartbeat/refractory period).    

Claims 6-7 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Stewart as applied to claims 1 & 9, above, and further in view of Mickelson (U.S. Pat. No. 11259869), herein referred to as “Mickelson”.
Regarding claim 6, Viswanathan discloses wherein a first EP of a first time slot of the predefined pattern comprises a first electrode and a second electrode ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), and wherein a second EP of a second time slot of the predefined pattern comprises a third electrode and a fourth electrode ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively) but Viswanathan in view of Stewart fail to disclose wherein a second EP comprises the first electrode and a third electrode. 
However, Mickelson discloses wherein a second EP comprises the first electrode and a third electrode (Col. 11, lines 22-25: an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example moving clockwise at each step with a one-electrode displacement; see Fig. 4B where the first electrode pair comprises first electrode 8 and second electrode 22 and the next pairing in the sequence comprises first electrode 8 and third electrode 23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the forth electrode of Viswanathan in view of Stewart to be the first electrode of Mickelson for the purpose of generating an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example, moving clockwise at each step with a one-electrode displacement … such that the tips of the current arrows shown as 46 have swept once around the contour completely (Mickelson: Col. 11, lines 22-31). 
Regarding claim 7, Viswanathan discloses wherein the predefined pattern comprises at least one time slot positioned between the first and second time slots ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat. For example, the interleaved electrode sets may appear in the ablation sequence in the first heartbeat and in the third heartbeat, but not in the second heartbeat; where the second heartbeat (and the window for delivering pulses during the refractory period) is the time slot between the two time slots where energy was applied).
Regarding claim 14, Viswanathan discloses wherein a first EP of a first time slot of the predefined pattern comprises a first electrode and a second electrode ([0086]: a first step, electrodes 603 and 609 are selected as anode and cathode respectively), and wherein a second EP of a second time slot of the predefined pattern comprises a third electrode and a fourth electrode ([0086]: a next step electrodes 604 and 610 are selected as anode and cathode respectively) but Viswanathan in view of Stewart fail to disclose wherein a second EP comprises the first electrode and a third electrode. 
However, Mickelson discloses wherein a second EP comprises the first electrode and a third electrode (Col. 11, lines 22-25: an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example moving clockwise at each step with a one-electrode displacement; see Fig. 4B where the first electrode pair comprises first electrode 8 and second electrode 22 and the next pairing in the sequence comprises first electrode 8 and third electrode 23). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the forth electrode of Viswanathan in view of Stewart to be the first electrode of Mickelson for the purpose of generating an ablation sequence that moves around the ring or contour defined by the shape of the PV isolation catheter, for example, moving clockwise at each step with a one-electrode displacement … such that the tips of the current arrows shown as 46 have swept once around the contour completely (Mickelson: Col. 11, lines 22-31).
Regarding claim 15, Viswanathan discloses wherein the predefined pattern comprises at least one time slot positioned between the first and second time slots ([0068]: in some embodiments, one or more electrode sets may not appear in the ablation sequence during every heartbeat. For example, the interleaved electrode sets may appear in the ablation sequence in the first heartbeat and in the third heartbeat, but not in the second heartbeat; where the second heartbeat (and the window for delivering pulses during the refractory period) is the time slot between the two time slots where energy was applied).

Claims 20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Stewart as applied to claims 1 & 9, above, and further in view of Long et al. (U.S. Pat. No. 10342598, cited in IDS), herein referred to as “Long”. 
Regarding claim 20, Viswanathan discusses that each of the time slots in the set could have a same duration ([0090]: the next waveform packet 633 is delivered over the j electrode sets in succession over the entire electrode sequence with the same waveform parameters; where the same waveform parameters could include the same duration of the waveform/time slot), but Viswanathan in view of Stewart fails to explicitly disclose wherein each of the time slots in the set have a same duration.
However, Long discloses wherein each of the time slots in the set have a same duration (Fig. 12; Col. 16, lines 29-32: Dose 1 includes 100 bursts. Each burst has a burst period T2 or a burst frequency, f2=1/T2, of 0.5 Hz. Each burst includes 2 pulses. Each pulse has a duration Tw of 20 microseconds delivered at a pulse period T1 or a pulse frequency, f1=1/T1, of 4 Hz; see in Fig. 12 where T2, the duration, is the same for all bursts). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the duration of the time slots of Viswanathan in view of Stewart to the time slots with a same duration, as taught in Long, for the purpose of the treatment regimen effectively treating target tissue while maintaining treated tissue temperature below a maximum temperature (Long: Col. 10, lines 66-67 - Col. 11, lines 1-2; Col. 11, lines 41-44). 
Regarding claim 22, Viswanathan discusses wherein each of the time slots in the set could have a same duration ([0090]: the next waveform packet 633 is delivered over the j electrode sets in succession over the entire electrode sequence with the same waveform parameters; where the same waveform parameters could include the same duration of the waveform/time slot) but Viswanathan in view of Stewart fails to explicitly disclose wherein each of the time slots in the set is defined to have a same duration. 
However, Long discloses wherein each of the time slots in the set is defined to have a same duration (Fig. 12; Col. 16, lines 29-32: Dose 1 includes 100 bursts. Each burst has a burst period T2 or a burst frequency, f2=1/T2, of 0.5 Hz. Each burst includes 2 pulses. Each pulse has a duration Tw of 20 microseconds delivered at a pulse period T1 or a pulse frequency, f1=1/T1, of 4 Hz; see in Fig. 12 where T2, the duration, is the same for all bursts). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the duration of the time slots of Viswanathan in view of Stewart to the time slots with a same duration, as taught in Long, for the purpose of the treatment regimen effectively treating target tissue while maintaining treated tissue temperature below a maximum temperature (Long: Col. 10, lines 66-67 - Col. 11, lines 1-2; Col. 11, lines 41-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Howard et al. (US 20180214202): ablation delivery patterns- see all Figures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794